DETAILED ACTION
This is in response to applicant’s amendments to the claims, arguments, and Declaration under 37 CFR 1.132 filed 06 December 2021.  A supplemental amendment was filed on 22 December 2021 amending independent Claim 1.  Claims 1-11 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kusuhara (US 2017/0369808).
06 December 2021 have been fully considered but they are not persuasive. As previously set forth, Kusuhara discloses a lubricating oil composition for internal combustion engines (title) comprising (A) a lubricant base oil having a kinematic viscosity at 100°C of 2 to 5 mm2/s; (B) a metallic detergent in an amount of 500 to 2500 mass ppm in terms of calcium, and 100 to 1000 mass ppm in terms of magnesium, on the basis of the total mass of the composition, the metallic detergent including both (B1) a calcium containing metallic detergent and (B2) a magnesium containing metallic detergent; (C) a boron-containing additive in an amount of 50 to 1000 mass ppm in terms of boron on the basis of the total mass of the composition; and (D) an oil-soluble organic molybdenum compound in an amount of 100 to 2000 mass ppm in terms of molybdenum on the basis of the composition [0012].
Kusuhara discloses examples of the lubricant base oil including paraffinic mineral oils, paraffinic base oils, isoparaffinic base oils, and mixtures thereof [0024].  The kinematic viscosity at 100°C of the lubricant base oil of preferably no more than 4.3 mm2/s and preferably no less than 3.0 mm2/s [0040]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Kusuhara additionally discloses that a synthetic base oil may be used in the invention including poly-α-olefins and hydrogenated products thereof [0056].  
Kusuhara discloses that other additives generally used in lubricating oils can be contained in the lubricating oil composition of the invention [0126] including zinc dialkyldithiophosphate [0127] in an amount in terms of phosphorus, on the basis of the total mass of the composition, of preferably no less than 600 mass ppm [0130].  
Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).
Additionally, in regard to the depending claims, Kusuhara teaches that the lubricating oil composition may contain non-dispersant viscosity index improvers and dispersant viscosity index improvers including polymethacrylates having weight average molecular weights of 100,000 to 1,000,000, and preferably 400,000 to 800,000 [0136].  Although not required, Kusuhara teaches that when the lubricating oil composition contains a viscosity index improver, the content thereof is generally beyond 0 mass % and no more than 20 mass % on the basis of the total mass of the lubricating oil composition [0140].  
Kusuhara discloses that the lubricating oil composition may contain an ashless friction modifier [0133].  Kusuhara discloses that the lubricating oil composition may contain an oil-soluble organic molybdenum compound [0110]-[0117].  
Kusuhara discloses that the lubricating oil composition may have a HTHS viscosity at 150°C is preferably no more than 2.7 mPa.s [0153] and may have a HTHS viscosity at 100°C of preferably no more than 5.5 mPa.s [0152].  Kusuhara discloses that the lubricating oil composition has a NOACK evaporation loss at 250°C of no more than 30 mass %, and preferably no more than 15 mass % [0154].  
Response to Arguments
In response applicant amended independent Claim 1 to require, among other things, that component (A), the calcium-containing metallic detergent, be “overbased with calcium carbonate”; and that component (B), the magnesium-containing metallic detergent, be “overbased with magnesium carbonate”.  Although not set forth in the Office action above, the applied prior art reference to Kusuhara discloses that the calcium detergent component (B-1) “may be either calcium carbonate-overbased, or calcium borate-overbased” [0074].  Kusuhara also discloses that the magnesium detergent component (B2) “may be either magnesium carbonate-overbased, or magnesium borate-overbased”.  Thus the examiner is of the position that Kusuhara discloses that the lubricating oil compositions may contain a calcium carbonate-overbased detergent and a magnesium carbonate-overbased detergent as now required by independent claim 1 as amended. 
Independent Claim 1 has also been amended to “consisting of” as the transitional language which is closed-claim language.  The claimed composition consists of a lubricant base oil, and at least one additive.  The at least one additive consists of  “at least one overbased metallic detergent” and “at least one additive other than any overbased metallic detergent”.  The claim also states that the “at least one additive other than any overbased metallic detergent comprising”.  “Comprising” is open-ended, so that the “at least one additive” may include other additives to the composition including the boron-containing additive of the prior art. The claimed composition additionally includes a molybdenum friction modifier as evidenced by dependent claims 6 and 7. 
Applicant argued that Kusuhara “fails to explicitly teach that X) the ‘at least one overbased metallic detergent’ consists of at least one metallic detergent overbased with at least either calcium carbonate-overbased or calcium borate-overbased [0074] (emphasis added).  Kusuhara also discloses that component (B2) may be either magnesium carbonate-overbased or magnesium borate-overbased [0075] (emphasis added).    
Applicant argued that one of skill in the art would not modify Kusuhara to reach the claimed invention because such modification would increase friction loss.  This is not deemed to be persuasive because the invention of Kusuhara is not being modified since the prior art discloses that calcium (and magnesium) carbonate overbased detergents may be used in the lubricating oil compositions.  Kusuhara does not require that the detergent component be borate-overbased as applicant is implying.  The disclosure of Kusuhara is not limited to the demonstrative Examples, but more broadly to what is taught to one of ordinary skill in the art which is that the detergent component may include a calcium carbonate overbased detergent and a magnesium carbonate overbased detergent.    
Applicant arguments in regard to the “Stand-Alone Valve-Train Test” in Kusuhara which measures friction reducing performance, and the results set forth in the Declaration under 37 CFR 1.132, have been carefully considered.  However, the examiner is of the position that it appears that Comparative Example 3 in Kusuhara is the closest prior art Example to the claimed invention which contains 1.8 mass % metallic detergent B1-1 (calcium carbonate-overbased calcium salicylate), 0.4 mass % metallic detergent B2-1 (magnesium carbonate-overbased 2a’-1 (polybutenylsuccinimide), 1.5 mass % (D-1 and D-2) (sulfurized (oxy)molybdenum dithiocarbamate and a molybdenum based antioxidant) , 5.3 mass % viscosity index improver E-1 (non-dispersant polymethacrylate), and 2.4 mass % additive F-1 (additive mixture that includes a zinc dialkyl dithiophosphate).  Comparative Example 3 contains both of the claimed detergents, no boron, zinc dialkyl dithiophosphate and about 5 mass % of a viscosity index improver.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
January 20, 2022